                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION



KIRK AND DEBBIE HALL                                )
     et al.                                         )
                                                    )
              Plaintiffs,                           )
                                                    )
HMC/CAH CONSOLIDATED, INC.                          )
A Delaware corporation,                             )
                                                    )
              Nominal Plaintiff                     )       Case No. 4:18-cv-00601-NKL
                                                    )
       v.                                           )
                                                    )       SHAREHOLDER DERIVATIVE
                                                    )       COMPLAINT
HEALTH ACQUISITION COMPANY LLC,                     )
    et al.,                                         )
                                                    )
                                                    )       (Jury Trial Demanded)
              Defendants                            )
                                                    )


                                     NOTICE OF DEPOSTION

       Please take notice that Plaintiffs will take the deposition of Jeff Schoo on Wednesday,

January 8, 2020 at the Wood Law Office, 1600 Genesee Street, Suite 455, Kansas City, Mo.

64102 before an officer authorized to administer oaths, between the hours of 9:30 a.m. and 6:00

p.m. and will continue from day-to-day until completed. The deposition will be recorded

stenographically.



                                             Respectfully submitted,

                                             Wood Law Office LLC

                                             By: /s/C. Brooks Wood
                                             C. Brooks Wood, Mo. Bar 24077

                                                1

         Case 4:18-cv-00601-NKL Document 119 Filed 12/20/19 Page 1 of 2
                                            1600 Genesee St., Ste. 455
                                            Kansas City, Missouri 64102
                                            816-469-5005
                                            bwood@bwoodlawllc.com

                                            Attorney for Plaintiffs

I certify that on this 20th day of December, 2019, I filed the foregoing document electronically

with the Clerk of the Court by using the CM/ECF system, a true copy thereby to be furnished to

all counsel of record, and also emailed the same to counsel for Defendants Mr. Funk and to Mr.

Perez at APBJAP@gmail.com.



                                            /s/C. Brooks Wood




                                               2

        Case 4:18-cv-00601-NKL Document 119 Filed 12/20/19 Page 2 of 2
